Citation Nr: 0842303	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, as residuals of a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
amnesia.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disability.  

5.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
residuals of bilateral ankle sprains with degenerative 
changes.  

6.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to service-connected 
residuals of bilateral ankle sprains with degenerative 
changes.   

7.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of bilateral ankle sprains with degenerative 
changes.   

8.  Entitlement to an effective date prior to December 10, 
2002, for the grant of service connection for the residuals 
of a right ankle sprain with degenerative changes.   

9.  Entitlement to an effective date prior to December 10, 
2002, for the grant of service connection for the residuals 
of a left ankle sprain with degenerative changes.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
December 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1997, June 2005, and March 2006 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Waco, Texas.                  

During the course of the appeal, the RO has characterized the 
issue with respect to the veteran's arthritis of the left 
knee as whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
arthritis of the left knee.  Historically, by a November 1997 
rating action, the RO denied the veteran's original claim of 
entitlement to service connection for arthritis of the left 
knee.  By a March 2006 rating action, the RO denied the claim 
of service connection for arthritis of the left knee on the 
basis that the evidence was insufficient to reopen a claim 
which had been previously denied.  However, the Board notes 
that there is no evidence of record showing that the veteran 
was ever notified that his original claim for service 
connection for arthritis of the left knee had been denied in 
the November 1997 rating action or that he was provided his 
appellate rights with respect to that determination.  In the 
November 1997 rating action, the RO also increased the 
disability rating for the veteran's service-connected 
pseudofolliculitis barbae from noncompensable to 10 percent 
disabling.  In a letter from the RO to the veteran, dated in 
November 1997, the RO notified the veteran that his 
disability rating for his service-connected 
pseudofolliculitis barbae had been increased and provided his 
appellate rights.  However, the RO did not notify the veteran 
that his claim for service connection for arthritis of the 
left knee had been denied, nor was he provided his appellate 
rights with respect to that determination.  As such, the 
November 1997 RO decision denying service connection for 
arthritis of the left knee did not become final and the claim 
has remained open.  Accordingly, the issue before the Board 
is styled on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an April 2003 rating action, the RO denied the 
veteran's claims for service connection for headaches, as 
residuals of a head injury, and amnesia.  The veteran was 
provided notice of the decision and his appellate rights.  In 
May 2003, he filed a notice of disagreement, and a statement 
of the case was issued in January 2004.  The veteran did not 
file a substantive appeal (VA Form 9) with respect to either 
claim.  

2.  In August 2005, the veteran filed an application to 
reopen his claims for service connection for headaches, as 
residuals of a head injury, and amnesia.        

3.  The evidence received since the unappealed April 2003 
decision regarding the claim for service connection for 
headaches, as residuals of a head injury, when considered by 
itself or in the context of the entire record, does not 
relate to a fact unestablished by the previously available 
record that is necessary to substantiate the aforementioned 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

4.  The evidence received since the unappealed April 2003 
decision regarding the claim for service connection for 
amnesia, when considered by itself or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the aforementioned claim, and does not raise a reasonable 
possibility of substantiating the claim.

5.  In an April 2003 rating action, the RO denied the claim 
of service connection for bilateral foot disorders on the 
basis that the evidence was insufficient to reopen a claim 
which had been previously denied.  The veteran was provided 
notice of the decision and his appellate rights.  In May 
2003, he filed a notice of disagreement, and a statement of 
the case was issued in January 2004.  The veteran did not 
file a substantive appeal (VA Form 9).  

6.  In August 2005, the veteran filed an application to 
reopen his claim for service connection for bilateral foot 
disorders.   

7.  Additional evidence received since the April 2003 rating 
action is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim for 
service connection for bilateral foot disorders, and raises a 
reasonable possibility of substantiating the claim.   

8.  The relevant competent evidence is in relative equipoise 
as to whether there is a relationship between the veteran's 
currently diagnosed degenerative arthritis of the right foot 
and his service-connected bilateral ankle disabilities.    

9.  The relevant competent evidence is in relative equipoise 
as to whether there is a relationship between the veteran's 
currently diagnosed degenerative arthritis of the left foot 
and his service-connected bilateral ankle disabilities.  

10.  The relevant competent evidence is in relative equipoise 
as to whether there is a relationship between the veteran's 
currently diagnosed degenerative arthritis of the right knee 
and his service-connected bilateral ankle disabilities.    

11.  The relevant competent evidence is in relative equipoise 
as to whether there is a relationship between the veteran's 
currently diagnosed degenerative arthritis of the left knee 
and his service-connected bilateral ankle disabilities.

12.  The relevant competent evidence is in relative equipoise 
as to whether there is a relationship between the veteran's 
currently diagnosed degenerative arthritis of the low back 
and his service-connected bilateral ankle disabilities.    

13.  By an October 2002 decision, the Board denied the claim 
of service connection for bilateral ankle disorders on the 
basis that the evidence was insufficient to reopen a claim 
which had been previously denied.  

14.  Thereafter, a claim to reopen this issue was not 
received prior to December 10, 2002.   


CONCLUSIONS OF LAW

1.  The April 2003 rating action, which denied the veteran's 
claims for service connection for headaches, as residuals of 
a head injury, and amnesia, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).      

2.  The evidence submitted to reopen the claim of service 
connection for headaches, as residuals of a head injury, is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).

3.  The evidence submitted to reopen the claim of service 
connection for amnesia is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

4.  The April 2003 rating decision, in which the RO denied 
the veteran's claim of service connection for bilateral foot 
disorders on the basis that the evidence was insufficient to 
reopen a claim which had been previously denied, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1103 (2008).    

5.  Evidence received since the unappealed April 2003 rating 
action is new and material, and the claim of service 
connection for bilateral foot disorders is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008).

6.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's current degenerative arthritis 
of the right foot is secondary to the service-connected 
residuals of bilateral ankle sprains, with degenerative 
changes.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2008).  

7.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's current degenerative arthritis 
of the left foot is secondary to the service-connected 
residuals of bilateral ankle sprains, with degenerative 
changes.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2008).     

8.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's current degenerative arthritis 
of the right knee is secondary to the service-connected 
residuals of bilateral ankle sprains, with degenerative 
changes.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2008).

9.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's current degenerative arthritis 
of the left knee is secondary to the service-connected 
residuals of bilateral ankle sprains, with degenerative 
changes.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2008).

10.  Giving the benefit of the doubt to the veteran, the 
Board concludes that the veteran's current degenerative 
arthritis of the low back is secondary to the service-
connected residuals of bilateral ankle sprains, with 
degenerative changes.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310(a) (2008).   

11.  The October 2002 Board decision, which denied the claim 
of service connection for bilateral ankle disorders on the 
basis that the evidence was insufficient to reopen a claim 
which had been previously denied, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

12.  The criteria are not met for an effective date earlier 
than December 10, 2002, for the grant of service connection 
for the residuals of a right ankle sprain with degenerative 
changes.  38 U.S.C.A. §§ 5103, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.158, 3.159, 3.400 (2008).

13.  The criteria are not met for an effective date earlier 
than December 10, 2002, for the grant of service connection 
for the residuals of a left ankle sprain with degenerative 
changes.  38 U.S.C.A. §§ 5103, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.158, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the earlier effective date claims, VCAA 
notice was provided in a May 2006 VCAA letter.  Such letter 
explained the type of evidence necessary to substantiate the 
claim and informed the veteran of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  With respect to the Dingess requirements, the 
claimant was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim. It is therefore 
inherent in the claim that the veteran had actual knowledge 
of the effective date element of his claim.  Moreover, with 
regard to any timing deficiency with respect to the May 2006 
letter, it is observed that the claim was readjudicated with 
the issuance of a statement of the case in September 2006.  

Regarding the veteran's application to reopen claims of 
entitlement to service connection for a right foot disability 
and a left foot disability, the Board is rendering a decision 
in favor of the veteran, reopening the aforementioned claims 
and granting the underlying disabilities on a secondary 
basis.  In addition, the Board is also granting service 
connection for a right knee disability, a left knee 
disability, and a low back disability, all as secondary to 
the service-connected bilateral ankle disabilities.  
Therefore, with respect to the above claims, a further 
discussion of the VCAA duties is unnecessary.  

Regarding the veteran's application to reopen claims for 
service connection for headaches, as residuals of a head 
injury, and amnesia, VA must both notify the veteran of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the notice letter provided to the veteran in 
August 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the headache and 
amnesia claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denials.  Moreover, such notice was issued prior to the 
initial adverse determination that is the subject of this 
appeal.  With respect to the Dingess requirements, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate the claims, as well 
as the type of evidence necessary to establish a rating or 
effective date of an award (see RO's letter dated in April 
2006) but such notice was not provided prior to the initial 
decision of the RO.  See Dingess/Hartman, 19 Vet. App. at  
473.  However, because the new and material claims are being 
denied, and no initial rating or effective date will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

Based on the foregoing, the Board finds that adequate notice 
was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records.  Additionally, post-service reports 
of VA treatment are of record.  As to any duty to provide a 
medical opinion, according to 38 C.F.R. § 3.159(c )(4)(iii), 
the duty to provide a medical opinion in a claim to reopen a 
finally adjudicated issue, as in this case, applies "only if 
new and material evidence is presented or secured."  
38 C.F.R. § 3.159(c )(4)(iii).  Because the Board has 
determined that the veteran has not presented new and 
material evidence to reopen the claims for headaches, as 
residuals of a head injury, and amnesia, the RO had no duty 
to provide a medical opinion.  The Board thus finds that VA 
has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c )(4).        

In view of the foregoing, the Board finds that VA has 
fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has suffered no prejudice 
that would warrant a remand, and his procedural rights have 
not been abridged.  See Bernard, 4 Vet. App. at 384.   


II.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.


III.  New and Material Claims

A.  Headaches and Amnesia

By an April 2003 rating action, the RO denied the veteran's 
claims for service connection for headaches, as residuals of 
a head injury, and amnesia, on the basis that there was no 
evidence of record showing that headaches or amnesia were 
incurred in or aggravated by the veteran's military service.  
The veteran was provided notice of the decision and his 
appellate rights.  In May 2003, he filed a notice of 
disagreement, and a statement of the case was issued in 
January 2004.  The veteran did not file a substantive appeal 
(VA Form 9) with respect to either claim.  Therefore, the 
April 2003 rating decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2008).  Nevertheless, a claim will be reopened in the event 
that new and material evidence is received.  38 U.S.C.A. 
§ 5108.  Because the April 2003 rating action was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims for service connection for headaches, as 
residuals of a head injury, and amnesia, should be reopened 
and re-adjudicated on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet. App. 273 (1996).       

For claims filed on or after August 29, 2001, such as these 
claims, new evidence means existing evidence not previously 
submitted to agency decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the April 2003 rating 
action consisted of the veteran's service medical records, VA 
Medical Center (VAMC) outpatient treatment records, dated in 
November 2002, and a VA medical statement from the veteran's 
VA primary care physician, dated in April 2003.   

The veteran's service medical records show that in February 
1974, he was involved in an automobile accident.  Following 
the accident, he was unconscious for approximately one to two 
minutes.  Once he regained consciousness, he realized his car 
was on fire and he crawled out.  The veteran was subsequently 
examined and he stated that he felt "okay," except for 
slight sleepiness and lightheadedness, particularly when 
reading.  The physical examination showed that the veteran 
had abrasions and slight swelling of the forehead.  Upon 
neurological evaluation, he was alert and oriented times 
three.  The veteran had one hour retrograde amnesia.  The 
diagnosis was of cerebral contusion, improving.  An x-ray of 
the veteran's skull was reported to be within normal limits.  

In June 1975, the veteran was treated for complaints of 
headaches for the past two days.  Following the physical 
examination, he was diagnosed with a viral syndrome.  

In August 1976, the veteran underwent an ETS [expiration of 
term of service] examination.  At that time, he indicated in 
a report of medical history that he had a head injury, 
frequent or severe headache, and/or dizzy or fainting spells.  
He denied loss of memory or amnesia.  However, the objective 
evaluation revealed normal findings.  

The post-service VA treatment records show complaints of 
headaches in 1997. In November 2002, the veteran reported a 
history of an in-service head injury.  He indicated that 
recently, he had been having episodes of headaches with loss 
of memory, nausea, and vomiting once or twice a month.  The 
assessment was of headaches, memory loss, and history of head 
injury.    

In a VA medical statement from the veteran's VA primary care 
physician, dated in April 2003, stated that he had been 
treating the veteran for headaches and loss of memory.  The 
physican indicated that the veteran informed him that he was 
involved in an automobile accident during service and injured 
his head.  The veteran subsequently developed headaches and 
memory loss.  He also had pain in his knees, ankles, and 
feet.  The physician reported that he did not have the 
veteran's service medical records to review.  He stated that 
based on the information provided by the veteran, it was his 
opinion that it was likely that the veteran's current 
"disability and medical problems" could be directly 
attributable to the in-service accident which resulted in his 
head injury and subsequent headaches and loss of memory.     

Evidence submitted subsequent to the unappealed April 2003 
decision consists of VAMC outpatient treatment records, dated 
from August 1998 to June 2005, a VA medical statement from 
the veteran's VA primary care physician, dated in June 2003, 
and hearing testimony.     

In a June 2003, the veteran's VA primary care physician 
provided an addendum to his April 2003 statement.  The 
physician indicated that he had the opportunity to review the 
veteran's service medical records which showed that after the 
February 1974 automobile accident, the veteran was 
unconscious for approximately one to two minutes.  After the 
veteran awoke and crawled out of his car, he was examined and 
slight swelling of his forehead was shown.  Upon neurological 
evaluation, the veteran was alert and oriented but had a one 
hour retrograde amnesia.  He was diagnosed with cerebral 
contusion.  The physician then discussed the veteran's 
problems with his feet, knees, and ankles.  It was the 
physician's opinion that it was likely that the veteran's 
"disability and medical problems could be directly 
attributable to the accident."         

In January 2004, a hearing was conducted at the RO.  At that 
time, the veteran stated that after his in-service automobile 
accident, he had amnesia for an hour and a half.  He 
indicated that at present, he was having problems with his 
memory.  The veteran also noted that after his motor vehicle 
accident, he developed chronic headaches.  

In June 2005, the RO received VAMC outpatient treatment 
records, dated from August 1998 to June 2005.  The records 
show that in January 2004, the veteran underwent an 
evaluation for headaches and memory loss.  The veteran gave a 
history of his in-service automobile accident, with head 
trauma, loss of consciousness for one hour, and one hour of 
amnesia.  He stated that in the last five years, he had some 
memory problems, specifically remembering names.  However, he 
indicated that his memory problems had not interfered with 
his work or activities of daily living.  The veteran also 
revealed that in the last five to 10 years, he had 
experienced headaches.  Following the physical and 
neurological evaluations, the examiner diagnosed the veteran 
with mild memory deficit in the last five years which 
appeared static.  According to the examiner, the etiology was 
unclear.  The examiner stated that there was negative 
dementia and that the issue of sleep deprivation due to 
multiple awakenings was a possibility.  The examiner also 
diagnosed the veteran with a history of migraine and sharp 
headaches, and a history of head trauma in 1974.  According 
to the examiner, the role of the head trauma in the present 
symptoms remained a matter of speculation.  The records also 
reflect that in March 2003, the veteran had a computed 
tomography (CT) scan taken of his head and a magnetic 
resonance imaging (MRI) taken of his brain.  Both tests were 
reported to be normal.     

No other evidence received subsequent to the last final April 
2003 rating decision addresses the headaches and amnesia 
claims.

In the instant case, the veteran contends that due to his in-
service automobile accident with head trauma, he subsequently 
developed chronic headaches and memory loss.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, as a layman, the veteran is 
not qualified to offer a medical opinion regarding the 
etiology of his conditions, and his assertions cannot serve 
as a basis to reopen the claims for service connection for 
headaches and amnesia.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Moreover, his contention that he currently has 
headaches and amnesia that are related to his period of 
active military service, to specifically include his in-
service automobile accident with head trauma, is cumulative 
of his previous contention at the time of his prior claim, 
and therefore, is not new and material.      

In regard to the evidence submitted in support of reopening 
the veteran's claims for service connection for headaches, as 
residuals of a head injury, and amnesia, the Board notes that 
the VAMC outpatient treatment records, dated from August 1998 
to June 2005, and the June 2003 VA medical statement from the 
VA physician. are "new" in that they were not of record at 
the time of the April 2003 rating action.  However, the Board 
concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for headaches, as residuals of a head injury, and 
amnesia.  Rather, it merely confirms that the veteran 
continues to experience headaches and amnesia, to include 
memory problems, without offering an indication of a causal 
link or nexus between any incident of service and the claimed 
conditions.   

In this case, the specified basis for the original April 2003 
disallowance of the veteran's claims for service connection 
for headaches, as residuals of a head injury, and amnesia, 
was that there was no evidence of record showing that the 
veteran had headaches or amnesia that were incurred in or 
aggravated by his military service.  Thus, although the 
veteran demonstrated that he had headaches and amnesia, to 
include memory loss, the medical evidence of record did not 
provide any competent opinion to establish any etiologic link 
between any incident of service and headaches and/or amnesia.  
The VAMC outpatient treatment records, dated from August 1998 
to June 2005, and the June 2003 VA medical statement from the 
veteran's VA primary care physician, do not address or 
contradict this reasoning.  Although the VAMC records show 
that in January 2004, the veteran was diagnosed with mild 
memory deficit, headaches, and history of head trauma in 
1974, the examiner noted that etiology of the veteran's 
memory loss was unclear and that the role of the veteran's 
in-service head trauma in the present symptoms remained a 
matter of speculation.  Therefore, the opinion from the 
examiner is clearly speculative and because a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility, the opinion cannot 
serve as a basis to reopen the claims.  See 38 C.F.R. § 3.102 
(2006); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

In addition, in the June 2003 VA medical statement from his 
VA primary care physician, he did not specifically address 
whether the veteran's current headaches and amnesia, to 
include memory problems, were incurred in or aggravated by 
service.  Since his previous April 2003 statement, the VA 
physician had received the veteran's service medical records 
and had reviewed the findings from the in-service motor 
vehicle accident, including the veteran's loss of 
consciousness, one hour retrograde amnesia, and cerebral 
contusion.  However, he essentially reiterates his previous 
opinion that it was likely that the veteran's "disability 
and medical problems" could be directly attributable to the 
accident, without specifying which disability and medical 
problems he was referring to, and without specifically 
addressing whether there was a relationship between the 
veteran's headaches and amnesia, to include memory problems, 
and his period of service, to include his in-service 
automobile accident.  Therefore, the aforementioned evidence 
is not material.    

The Board finds that the evidence added to the record since 
the RO's April 2003 decision, either by itself or in the 
context of all the evidence, both old and new, is not 
competent evidence suggesting a nexus between any current 
headaches and amnesia, and service, to include the in-service 
automobile accident.  The additional evidence in question is 
not new and material within the meaning of the cited legal 
authority sufficient to reopen the veteran's claims for 
service connection for headaches, as residuals of a head 
injury, and amnesia.     


B.  Right Foot and Left Foot Disabilities

By decision in October 2002, the Board denied the veteran's 
original claim of entitlement to service connection for 
bilateral foot disorders on the basis that the veteran's 
bilateral foot disabilities were not incurred in or 
aggravated by active military service.       

In an April 2003 rating action, the RO denied the veteran's 
claim of service connection for bilateral foot disorders on 
the basis that the evidence was insufficient to reopen a 
claim which had been previously denied.  The veteran was 
provided notice of the decision and his appellate rights.  In 
May 2003, he filed a notice of disagreement, and a statement 
of the case was issued in January 2004.  The veteran did not 
file a substantive appeal (VA Form 9).  The April 2003 rating 
decision, therefore, became final.  See 38 U.S.C.A. § 7105.  

In August 2005, the veteran filed an application to reopen 
his claim for service connection for bilateral foot 
disorders.  In a March 2006 rating decision, the RO found 
that new and material evidence had not been submitted 
sufficient to reopen the claim.     

As previously stated, a claim will be reopened in the event 
that new and material evidence is presented.  38 U.S.C.A. § 
5108.  Because the April 2003 rating action was the last 
final disallowance, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims file since the April 2003 
decision.

As the veteran submitted his current claim to reopen in 
August 2005, the revised version of 38 C.F.R. § 3.156 is 
applicable in this appeal.  

The veteran is now seeking service connection for a right 
foot disability and a left foot disability, both on the basis 
that they are secondary to his service-connected bilateral 
ankle disabilities.  In this regard, in a June 2005 rating 
action, the RO granted service connection for residuals of 
bilateral ankle sprains, with degenerative changes.

Evidence added to the record since the April 2003 decision 
includes a VA medical statement from his VA primary care 
physician, dated in March 2007, in which it was noted that x-
rays of the veteran's feet showed degenerative changes 
bilaterally.  The physician further noted that the veteran 
had pain in his feet which could be indirectly related as a 
consequence of the "injuries" and subsequent limping and 
imbalanced causing increasing strain on the other joints.  
The VA physician indicated that he considered that the 
veteran's degenerative arthritis in his feet was more likely 
than not, attributed to and aggravated by the "injury and 
accident."  The March 2007 statement from the VA physician 
is clearly new.  

In addition, the Board finds that the March 2007 opinion 
suggests a relationship between the veteran's degenerative 
changes in both feet and his service-connected bilateral 
ankle disabilities.  Given that the RO, in granting service 
connection for the bilateral ankle disabilities, found a 
causal relationship between the ankle injuries sustained by 
the veteran at the time of his in-service automobile accident 
and his currently diagnosed arthritis of the ankles, the 
Board interprets the VA physician's reference to the 
veteran's "injury and accident" as a reference to the 
veteran's service-connected bilateral ankle disabilities.  
Therefore, as the March 2007 statement from the VA physician 
suggests that the veteran's degenerative arthritis of both 
feet is due to his altered gait which is due to his service-
connected bilateral ankle disabilities, it raises a 
possibility of substantiating the claims for service 
connection for a right foot disability, diagnosed as 
degenerative arthritis of the right foot, and a left foot 
disability, diagnosed as degenerative arthritis of the left 
foot, both on a secondary basis as now claimed.  See Evans v. 
Brown, 9 Vet. App. 273, 284 (newly presented evidence need 
not be probative of all elements required to award the 
claim).  As such, the statement is new and material, and 
serves to reopen the claims.      


IV.  Service Connection Claims

A.  Factual Background

The veteran's service medical records show that in February 
1974, the veteran sustained soft tissue injuries manifested 
by swelling of both ankles and feet as a result of a motor 
vehicle accident.  X-ray films of the left ankle showed no 
fracture.  X-ray films of the left foot and knee were 
reported to be within normal limits.  An injury of the 4th 
toe (right or left not specified) affecting the nail was also 
noted.  The veteran was diagnosed with a mild sprain of the 
right and left ankles and an abrasion of the left knee.  

The records reflect that in November 1975, the veteran was 
treated for complaints of pain in his knee (right or left not 
specified).  The diagnosis was of questionable arthritis.  A 
rheumatoid arthritis test was negative ("RA Neg").   In the 
veteran's August 1976 ETS examination, in response to the 
question as to whether the veteran had ever had or if he 
currently had recurrent back pain, the veteran responded 
"yes."  The veteran denied any "trick" or locked knee, or 
foot trouble.  The examiner stated that there were no 
objective symptoms upon physical examination.  The veteran's 
spine and other musculoskeletal system, lower extremities, 
and feet were clinically evaluated as "normal."             

Following separation from active service, VAMC outpatient 
treatment records show that in May 1998, the veteran was 
treated for complaints of joint pain.  He stated that 
following his in-service motor vehicle accident, he had 
experienced chronic pain in his knees, ankles, and feet.  The 
assessment was joint pain, rule out degenerative joint 
disease.     

VAMC outpatient records reflect that in November 2002, the 
veteran was once again treated for joint pain.  Following the 
physical examination, he was diagnosed with multiple joint 
osteoarthritis.  The examiner noted that the degenerative 
joint disease involving the spine, knees, and legs could be 
secondary to aggravation from the in-service injury and post-
traumatic arthritis of the ankles.  

An April 2003 statement from the veteran's VA primary care 
physician stated that he had been treating the veteran for 
severe arthritis pain in the ankles, both feet and toes, as 
well as in the low back.  The physician reported that he did 
not have the veteran's service medical records to review.  He 
indicated that based on the information provided by the 
veteran, it was his opinion that it was likely that the 
veteran's disability and medical problems could be directly 
attributable to the accident he had sustained while in 
service which resulted in his injury to his legs and 
subsequent pain in his knees, feet, and low back.      

In a June 2003 medical statement, the VA physician provided 
an addendum to his April 2003 statement.  The physician 
reported that he had received and reviewed the veteran's 
service medical records.  He stated that a review of 
information provided by the veteran regarding his February 
1974 in-service automobile accident correlated with his 
service treatment records.  Following a review of such 
service records, the physician opined that it was likely that 
the veteran's disability and medical problems could be 
directly attributable to the in-service accident.  According 
to the VA physician, the veteran also had pain in both knee 
joints and both feet which "could be indirectly related as a 
consequence of the injuries and subsequent limping and 
imbalance causing increasing strain on the other joints."   

By a June 2005 decision, the Board found that ankle injuries 
sustained by the veteran in service were at least as likely 
as not etiologically related to his current diagnosed 
arthritis of the ankles.  Thus, the Board concluded that a 
bilateral ankle disability was incurred in active service.  
Accordingly, in a June 2005 rating action, the RO granted 
service connection for residuals of bilateral ankle sprains, 
with degenerative changes.

VAMC outpatient treatment records show that in September 
2005, the veteran had x-rays taken of his lumbar spine, both 
knees, and both feet.  The x-rays were interpreted as showing 
mild to moderate degenerative joint disease.  The examiner 
reported that the veteran had been having pain in the feet 
and ankle, and possibly, the arthritis of the knee joints and 
the low back were from limping and walking unsteady "and 
related to each other [sic]."  According to the examiner, it 
was also possible that the arthritis was related to the in-
service automobile accident and injuries.    

In March 2006, the veteran underwent a VA examination which 
was conducted by a physician's assistant.  The examiner noted 
that he had reviewed the veteran's claims file prior to the 
examination.  The examiner stated that the veteran was 
morbidly obese.  Following the physical examination, he 
diagnosed the veteran with degenerative joint disease of both 
knees due to attrition and morbid obesity.  The examiner 
opined that the veteran's current knee problems were less 
likely than not related to his service-connected bilateral 
ankle disabilities.  The examiner also diagnosed the veteran 
with chronic low back pain secondary to degenerative joint 
disease.  The examiner opined that the degenerative joint 
disease was likely due to attrition and less likely than not 
due to any service-connected bilateral ankle problems.      

In a VA medical statement from the veteran's VA primary care 
physician, dated in March 2007, it was stated that x-rays 
showed degenerative arthritis in both knee joints, 
hypertrophic and degenerative changes in both feet, and 
degenerative arthritis of L5-S1 of the lumbar spine and of 
sacro-iliac joints.  The physician reported that he had 
reviewed the veteran's service medical records and based on 
that information and a review of the findings on his clinical 
examination, he was of the opinion that the veteran's 
"disability and medical problems" could be directly 
attributable to the in-service accident.  According to the 
physician, the veteran also had pain in both knee joints, low 
back, and in both feet which could be indirectly related as a 
consequence of the "injuries" and subsequent limping and 
imbalance causing increasing strain on the other joints.  The 
VA physician reported that he considered that degenerative 
arthritis and pain in the ankles, feet, both knee, and the 
lumbar spine with pain and discomfort was more likely than 
not attributed to and aggravated by the "injury and 
accident."        

A VA examination was conducted in December 2007 by a 
physician's assistant.  At that time, the examiner noted that 
he had reviewed the veteran's claims file.  Following the 
physical examination, he diagnosed the veteran with the 
following: (1) lumbar degenerative disc and joint disease; 
L4-5 central spinal stenosis, (2) bilateral knee degenerative 
joint disease, and (3) bilateral feet degenerative joint 
disease; hallux valgus.  The examiner opined that it was less 
likely that the veteran's current lumbar spine, bilateral 
knee, and bilateral feet conditions were related to the 
injuries sustained in the February 1974 motor vehicle 
accident.  According to the examiner, review of the veteran's 
service medical records revealed a separation examination 
dated in August 1976 which documented normal lumbar spine and 
bilateral lower extremity and foot examinations.  The 
examiner further opined that it was more than likely that the 
veteran's current lumbar spine, bilateral knee, and bilateral 
foot disabilities were related to chronic degenerative 
changes associated with aging.      

B.  Analysis

In the instant case, the Board recognizes that the evidence 
of record reflects discrepancies in the medical opinions 
regarding the question of whether the veteran's currently 
diagnosed degenerative arthritis of the knees, feet, and low 
back was caused or aggravated by his service-connected 
bilateral ankle disabilities.  On the one hand, in the March 
2007 statement from the VA physician suggested that the 
veteran's degenerative arthritis of the knees, feet, and low 
back was due to his altered gait which was caused by the 
veteran's service-connected bilateral knee disabilities.  The 
VA physician stated that the veteran's degenerative pain in 
the knees, feet, and low back "could be indirectly related 
as a consequence of the injuries and subsequent limping and 
imbalance causing increasing strain on the other joints."  
Although this part of his opinion is speculative in nature, 
the physician also conclusively states that it was more 
likely than not that the veteran's degenerative arthritis of 
the knees, feet, and low back were attributed to and 
aggravated by the "injury and accident."  As previously 
noted, the Board interprets this reference to the "injury 
and accident" as a reference to the veteran's service-
connected bilateral ankle disabilities.  On the other hand, 
in a March 2006 VA examination report, the examiner, who was 
a physician's assistant, opined that it was less likely than 
not that the veteran's current degenerative arthritis of the 
knees, feet, and low back was related to his service-
connected bilateral ankle disabilities.  Rather, the examiner 
related the veteran's arthritis of the knees, feet, and low 
back to attrition and obesity.  The examiner from the 
veteran's December 2007 VA examination did not address the 
secondary service connection question.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In the 
instant case, the Board finds that the opinion rendered by 
the VA physician in the March 2007 statement raises at least 
a reasonable doubt that there is a connection between the 
veteran's degenerative arthritis of the knees, feet, and low 
back, and his service-connected bilateral ankle disabilities.  
Moreover, as the veteran's primary care physician, the author 
of the March 2007 opinion had more familiarity with the 
veteran's medical history and present symptoms, elevating the 
probative value of his conclusions.

Thus, in light of the above, the Board finds that the 
evidence for and against the veteran's claims, is at least in 
a state of relative equipoise.  With reasonable doubt 
resolved in the veteran's favor, the Board therefore 
concludes that entitlement to service connection for 
degenerative arthritis of the left knee, right knee, left 
foot, right foot, and low back, all as secondary to the 
service-connected residuals of bilateral ankle sprains, with 
degenerative changes, is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.          


V.  Earlier Effective Date Claims

A.  Factual Background

The veteran's original claim of entitlement to service 
connection for bilateral ankle disorders was denied in a June 
1977 rating action.  The veteran was provided notice of the 
decision and his appellate rights but did not file a notice 
of disagreement.  

By a June 1991 rating action, the RO denied the veteran's 
claim of service connection for bilateral ankle disorders on 
the basis that the evidence was insufficient to reopen a 
claim which had been previously denied.  The veteran was 
provided notice of the decision and his appellate rights but 
did not file a notice of disagreement.

In a July 1998 rating action, the RO once again denied the 
veteran's claim of service connection for bilateral ankle 
disorders on the basis that the evidence was insufficient to 
reopen a claim which had been previously denied.  The veteran 
subsequently filed a timely appeal.  By an October 2002 
decision, the Board denied the claim of service connection 
for bilateral ankle disorders on the basis that the evidence 
was insufficient to reopen a claim which had been previously 
denied.  

On December 10, 2002, the RO received a VA Form 21-4138, 
Statement in Support of Claim.  At that time, the veteran 
stated that he wanted the RO to accept the form as an 
application to reopen his claim for service connection for 
bilateral ankle disorders.   

In an April 2003 rating action, the RO continued to deny the 
veteran's claim of service connection for bilateral ankle 
disorders on the basis that the evidence was insufficient to 
reopen a claim which had been previously denied.  The veteran 
subsequently filed a timely appeal.  By a June 2005 decision, 
the Board reopened the veteran's claim for service connection 
for bilateral ankle disorders and granted the underlying 
claim for a bilateral ankle disability.  Thus, as per the 
Board's June 2005 decision, the RO, in a June 2005 rating 
action, granted service connection for the residuals of a 
right ankle sprain with degenerative changes and assigned a 
10 percent disability rating, effective from December 10, 
2002.  In that same rating action, the RO granted service 
connection for the residuals of a left ankle sprain with 
degenerative changes and assigned a 10 percent disability 
rating, effective from December 10, 2002.    







B.  Analysis

A decision by the Board is final regarding an issue unless, 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims (Court), ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 
C.F.R. § 20.1100.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied. 38 U.S.C.A. § 5108 (West 2002).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2004).  Any application for a 
benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.160(e) (2008).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

In this case, the veteran contends that the effective date of 
the grant of service connection for his bilateral ankle 
disabilities should be set in 1977, when he filed his 
original claim for service connection for bilateral ankle 
disabilities.  

As previously stated, in a decision issued in October 2002, 
the Board denied the veteran's claim of service connection 
for bilateral ankle disorders on the basis that the evidence 
was insufficient to reopen a claim which had been previously 
denied.  The veteran did not appeal this decision to the 
Court, nor has the veteran filed a motion for reconsideration 
under 38 U.S.C.A. § 7103 or revision for clear and 
unmistakable error under 38 U.S.C.A. § 7111.  Therefore, the 
October 2002 decision is final and binding on this matter.  
Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his application to 
reopen his claim.  Smith v. West, 11 Vet. App. 134, 138 
(1998); see Waddell v. Brown, 5 Vet. App. 454, 456 (1993) 
(effective date for reopened claim cannot be the date of the 
original claim).

As noted above, the veteran's claim to reopen was received on 
December 10, 2002, and that is the date as of which the RO 
has granted service connection for the bilateral ankle 
disabilities.  Thus, the assigned effective date of December 
10, 2002, is the date of receipt of the veteran's reopened 
claim.  There is no indication in the file, or any allegation 
from the veteran, that any formal claim was filed between the 
Board's denial in October 2002, and the reopened claim in 
December 2002. Therefore, pursuant to 38 C.F.R. § 3.400, he 
is not entitled to an effective date any earlier than 
December 10, 2002, for the grant of service connection for 
the residuals of bilateral ankle sprains, with degenerative 
changes.  Accordingly, an effective date earlier than 
December 10, 2002, for the grant of service connection for 
the residuals of a right ankle sprain with degenerative 
changes is not warranted.  In addition, an effective date 
earlier than December 10, 2002, for the grant of service 
connection for the residuals of a left ankle sprain with 
degenerative changes is also not warranted.  Indeed, even if 
entitlement could be shown as existing prior to December 10, 
2002, the later date between the claim and entitlement 
controls.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the appellant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert, supra.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for headaches, as residuals of a head injury, is 
denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for amnesia is denied.

New and material evidence has been received to reopen a claim 
for service connection for a right foot disability.  

Service connection for a right foot disability, as secondary 
to service connected bilateral ankle sprains with 
degenerative changes, is granted.  

New and material evidence has been received to reopen a claim 
for service connection for a left foot disability.  

Service connection for a left foot disability, as secondary 
to service connected bilateral ankle sprains with 
degenerative changes, is granted.

Service connection for a right knee disability, as secondary 
to service connected bilateral ankle sprains with 
degenerative changes, is granted.

Service connection for a left knee disability, as secondary 
to service connected bilateral ankle sprains with 
degenerative changes, is granted.

Service connection for degenerative arthritis of the low 
back, as secondary to service connected bilateral ankle 
sprains with degenerative changes, is granted.

An effective date prior to December 10, 2002, for the grant 
of service connection for the residuals of a right ankle 
sprain with degenerative changes is denied.   

An effective date prior to December 10, 2002, for the grant 
of service connection for the residuals of a left ankle 
sprain with degenerative changes is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


